Citation Nr: 1018395	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
an acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which assigned an 
initial disability rating of 50 percent for the Veteran's 
service-connected PTSD.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) for service-connected 
disabilities has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the Veteran provided a signed VA 21-4142 
release for medical records from Dr. A.G.  This release was 
mailed to Dr. A.G. in December 2006 with a written request 
for the Veteran's treatment records.  In a January 2007 
response letter, Dr. A.G. states that he has known the 
Veteran for many years and saw him on a number of occasions, 
from 2001 to 2006, in regard to counseling for anxiety 
disorder and posttraumatic stress.  Nonetheless, no treatment 
records were provided by Dr. A.G. with his written response.  
No documented efforts have been made to follow-up with Dr. 
A.G. to obtain such records.

A September 2008 decision letter from the Australian 
Government reflects that the Veteran was determined to be 
eligible for continued disability support pension payments.  
A Job Capacity Assessment Report which was prepared in 
conjunction with the Australian Government's determination 
reflects a determination that the Veteran was unable to 
manage social situations and manifested difficulties with 
anger which interfered with his work relationships.  The 
assessment also determined that the demonstrated no residual 
work capacity.  The Job Capacity Assessment Report states 
that its findings are based upon a June 2008 psychiatric 
examination report prepared by the Veteran's private 
psychiatrist, Dr. O.K.  A review of the claims file reveals 
that, with the exception of a March 2009 letter from Dr. 
O.K., only treatment records through October 2007 have been 
obtained.  Moreover, no documented effort has been made to 
obtain any psychiatric treatment records which may be in the 
possession of the Australian Government.
In his March 2009 letter, Dr. O.K. opined that the Veteran 
demonstrated deficiencies in most areas which rendered him 
unable to work, with stilted and impaired family relations, 
difficulties with logical thinking, impairment to mood, 
passive suicidal ideation, obsessionally ritualistic 
behavior, obscure and irrelevant speech, compromised daily 
routine, anxiety, depression, and no capacity for adapting to 
stressful situations.  Nonetheless, the treatment records 
obtained to date do not document all of the symptoms recited 
by Dr. O.K.  Moreover, the Veteran has not been afforded a VA 
psychiatric examination to assess the current severity of his 
psychiatric disability and its impact upon his occupational 
and social functioning.

38 C.F.R. § 3.159(c)(1) requires VA to make reasonable 
efforts to obtain relevant records which are not in the 
custody of a Federal department or agency.  Such efforts 
generally consist of an initial request to obtain the 
records, and if such records are not received, at least one 
follow-up request.  A follow-up request is not necessary 
where VA receives a response to its initial request 
indicating that the records sought do not exist or that a 
follow-up attempt would be futile.  If VA receives a response 
showing that subsequent requests to this or another custodian 
could result in obtaining the records sought, then reasonable 
efforts will include an initial request, and if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  In 
this case, the Veteran's private treatment records from Dr. 
A.G. and Dr. O.K. and the pension records from the Australian 
Government are likely to contain additional evidence which is 
relevant to the progression of the current's psychiatric 
symptoms, the current severity of such symptoms, and their 
impact upon his occupational and social functioning.  
Accordingly, the RO must attempt to obtain these records in 
accordance with 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be provided a VA 
21-4142 release form, and be requested to 
provide on the release complete name and 
address information for Dr. A.G., Dr. 
O.K., and the department or agency within 
the Australian Government which has 
administered his claim of disability 
support pension payment.  To the extent 
that the Veteran has sought any other 
treatment for PTSD since September 2007, 
he should also be requested to identify 
the name(s) and address(es) of those 
providers.  The Veteran should be 
requested to sign the release and to 
return it to the RO.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records yields negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected PTSD.  
The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note the Veteran's present 
symptoms, complaints, level of 
disability, and impairment of 
occupational and social functioning.  A 
multi-axis diagnosis, with a GAF score, 
should be rendered.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report, and must consider and address the 
opinions expressed in the treatment 
records of Dr. A.G. and Dr. O.K., the Job 
Capacity Assessment Report prepared by 
the Australian Government, and the lay 
statements submitted by the Veteran, his 
spouse, and sister-in-law.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to an initial rating in 
excess of 50 percent for an acquired 
psychiatric disorder, to include PTSD, 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



